Citation Nr: 1504510	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  13-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for tinnitus.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL
The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011 and October 2013 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran appeared at a hearing at the RO in September 2012.  

The Board notes that the Veteran was previously represented by Mr. David L. Huffman, Jr., Attorney at Law.  In August 2014, however, VA revoked Mr. Huffman's authority to represent VA claimants.  The Veteran was informed of this action in correspondence from the Board dated in December 2014, at which time he was notified that Mr. Huffman could no longer be recognized as his representative, and was advised of his options regarding representation.  Since that time, the Veteran has not elected to appoint a new representative.  Thus, the Board will assume that the Veteran wishes to proceed as self represented in this case.

The reopened issues of service connection for hearing loss, tinnitus, and COPD, along with the increased rating claim for PTSD, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a May 2002 rating decision, service connection for hearing loss and tinnitus was denied. 

2.  The evidence received since the May 2002 rating decision regarding service connection for hearing loss and tinnitus is new and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision, which denied the Veteran's claims of service connection for hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

2.  The criteria for reopening a service connection claim for hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2014).

3.  The criteria for reopening a service connection claim for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2002 rating decision, service connection for hearing loss and tinnitus was denied based on a finding that hearing loss and tinnitus were not shown during service, and that there was no competent evidence linking hearing loss or tinnitus to service.  The Veteran was notified of the decision by a letter later that month.  No new and material evidence was received within one year of the letter.  See 38 C.F.R. § 3.156(b) (2014).  The Veteran did not appeal the May 2002 decision; thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

The Veteran's military occupational specialty (MOS) was boiler technician.  Hazardous noise exposure is "Highly Probable" in association with the MOS of boiler technician.  See VA Fast Letter 10-35.  This information is relevant because evidence of excessive in-service noise exposure, along with the Veteran's testimony in September 2012, supports this element of the claims.  Moreover, the April 2011 VA examination report shows diagnoses of sensorineural hearing loss and tinnitus.  

The Board finds that the evidence received since the May 2002 rating decision regarding service connection for hearing loss and tinnitus is new and raises a reasonable possibility of substantiating the claims.  As new and material evidence has been received, reopening is warranted for these two claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section. 


ORDER

New and material evidence has been presented to reopen the claim of service connection for hearing loss; to this limited extent only, the appeal is granted.

New and material evidence has been presented to reopen the claim of service connection for tinnitus; to this limited extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for hearing loss, tinnitus, and COPD, along with an initial rating higher than 30 percent for service-connected PTSD.  

The Veteran failed to appear for a scheduled Board video hearing on June 18, 2014.  In correspondence received by VA on June 13, 2014, however, the Veteran requested that the hearing be conducted at the VA Medical Center (VAMC) in Clarksburg, West Virginia, because he is unable to make it to the Huntington location.  The Veteran's former representative later canceled the hearing, but the Board does not consider this a withdrawal as the representative is no longer accredited for VA claims.  Although video conference hearings normally are not conducted by the Board from VAMCs, the Veteran's response does not suggest his unwillingness to appear at the Regional Office.  In this case, given the Veteran's circumstances, he should be scheduled for a Board video hearing at the nearest VA facility that provides video hearings.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing with a Veterans Law Judge at the nearest VA facility that provides video hearings.  Thereafter, return the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A§§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


